Emergency autonomous trade preferences for Pakistan (debate)
Τhe next item is the report by Vital Moreira, on behalf of the Committee on International Trade, on the proposal for a regulation of the European Parliament and of the Council introducing emergency autonomous trade preferences for Pakistan - C7-0322/2010 -.
Madam President, this report was, in fact, not written by me. I am an accidental rapporteur, who came in at the last minute because the original rapporteur stopped working on this report. Therefore, as chair of the committee, I took over, in line with the Rules of Procedure. As well as being an accidental rapporteur, I am also a reluctant one because, in truth, I did not vote for this report and have deep objections to its content. Nevertheless, things are as they are and it falls to me to gallantly accept the duties I have been given.
As we know, this report on the exceptional trade preferences conceded to Pakistan originated with a European Council decision, which mandated the Commission to make a proposal to Parliament and to the Council. As these are exceptional preferences that are not compatible with the positive or negative non-discrimination rule of the World Trade Organisation (WTO), it is necessary to obtain a WTO waiver before awarding these trade preferences. Despite everything, the Commission tabled the proposal before Parliament and the Committee on International Trade, which I chair, decided to go ahead with the debate and vote on this report, of which I am the accidental rapporteur. It is the result of this vote which we are bringing to the Chamber.
The issue, Madam President, ladies and gentlemen, has proved rather contentious in Parliament's Committee on International Trade, as regards whether - and this was the pretext for this Commission proposal - we should use trade preferences as a means of emergency aid to a given country; as regards the duration and extension of those trade preferences; and, finally, as regards what conditions would be imposed on the beneficiary, Pakistan in this instance.
Although a majority in the committee voted for the Commission proposal to award Pakistan these exceptional preferences, in fact, the Committee on International Trade also voted for several amendments aimed at limiting the impact of these trade advantages awarded to Pakistan, including, inter alia, the adoption of a safeguard clause, in case imports from Pakistan increase too much because of the reduction or removal of trade tariffs. Other amendments relate to, for example, requirements that Pakistan not create or abolish the restrictions it has on exporting commodities.
In conclusion, it is important to take into account that our efforts here could turn out to be completely in vain if the WTO waiver is not obtained; we do not presently know when, or if, it will end up being granted. In any case, even if our efforts turn out to be in vain, it will, at least, be an excellent opportunity to debate how sensible it is to use exceptional trade advantages as a means of emergency aid - or, as in this case, as a means of political repayment for a given country - and what limits such usage has.
We therefore run the risk of setting dangerous precedents or, worse still, of making political use of trade preferences that should perhaps follow criteria that are rather more objective, and rather less discretionary and contextual than in this case.
Vice-President of the Commission. - Madam President, today we are discussing a legislative proposal for emergency autonomous trade preferences for Pakistan. This proposal was tabled by the Commission at the express request of the European Council in the immediate aftermath of the floods that hit Pakistan in the summer of last year and brought widespread devastation to the country and to its people.
I would like to thank the rapporteur and the Committee on International Trade for their hard work and their support for the proposal. The Commission proposal aims at the introduction of a unilateral and temporary suspension of import duties on 75 export items from Pakistan. These trade preferences would liberalise about a quarter of Pakistani imports to the EU and be available for two years, with a possible extension for another year.
The European Union is aware that such trade concessions, especially in sensitive sectors such as textiles, might have an impact on EU industry, and therefore we have ensured that a balance is kept between the needs of Pakistan and the interests of our own industry and other supplier countries.
The number of products selected is limited. We have set a ceiling on the liberalisation of very sensitive items, and liberalisation would only be of limited duration. In the meantime, we have also requested the World Trade Organisation to grant us a waiver of the applicable WTO rules to enable us to implement the proposed measures. As you know, we are still discussing this issue with other WTO members and hope to come to a solution soon.
The images of people having lost their livelihoods might not be present any more in everyone's mind, but we should not forget the immense cost of those devastating floods, both in terms of humanitarian needs and economic devastation. These trade measures are not 'stand-alone', and come on top of the significant humanitarian and development assistance - amounting to EUR 480 million - that the EU has granted to Pakistan. However, ambitious trade measures are essential for the sustained economic recovery of Pakistan's economy and should be part of our medium-term response to those unprecedented natural disasters. I therefore hope that Parliament will support the proposal.
Let me now turn to some of the amendments that have been proposed. I will not go into detail on all of them, but let me highlight the most important ones. I know that there are requests for making the granting of autonomous trade preferences conditional upon Pakistan respecting certain fundamental principles. I understand the concerns that may exist in that respect, and you are aware that human rights issues are an integral element of our long-term relationship with Pakistan. However, given the temporary nature of the waiver to address an emergency situation, the Commission believes those conditionalities would not be appropriate.
Our human rights dialogue, in the context of our Partnership and Cooperation Agreement with Pakistan, is the appropriate forum to address such issues with Pakistan and reach sustainable solutions. As regards provisions that would oblige Pakistan to abstain from maintaining, introducing or increasing duties or charges having equivalent effect, or any other restriction on the export or import of certain products, I believe that such conditions would seriously undermine the granting of the preferences and are contrary to the spirit, the nature and the purpose of our regulation. Moreover, we cannot prohibit Pakistan, through this regulation, from implementing measures that are consistent with its international obligations.
On the other hand, we could agree to the introduction of a mechanism allowing the imposition of limits to duty-free imports for Pakistan tariff rate quotas where volumes of imports of products liberalised increase beyond certain levels. I also agree that preferences should be removed for any product causing or threatening to cause serious difficulties to a Union producer of like or directly competing products, as determined by an investigation carried out by the Commission. We could also agree with mechanisms to establish customs surveillance on imports covered by the regulation, linked with quarterly reporting. However, a prior surveillance mechanism would create an undue burden in terms of administrations' licensing requirements.
I note, finally, that there are requests to limit the duration of the trade preferences to one year from the date on which the waiver takes effect. I think that would be very problematic.
The Commission initially proposed applying exceptional measures for a period of three years. In its compromise proposal, which was reflected in the WTO waiver request, the Council limited the duration to two years, with the possibility of extending it by one more year. However, to limit the duration even further to one year would erode the advantages of the autonomous trade preferences measure, and they would become meaningless.
Let me also point out that a compromise reached in the Council on 10 November was based on subjecting seven textile and clothing products to tariff rate quotas rather than full liberalisation. This compromise became the basis for the subsequent request for a WTO waiver. However, this is not reflected in the European Parliament amendments, and as a result of the consultation with WTO members, it might be necessary to subject a few more products to tariff rate quotas.
The waiver, if granted, would constitute a maximum of preferences the EU could grant to Pakistan on those terms and, as a consequence, the regulation will have to reflect the content of the WTO waiver once it is agreed in the WTO. Let me also reassure you that the Commission will conduct an annual impact assessment on the autonomous trade preferences granted to Pakistan and present it to Parliament and the Council, and that is another reason not to reduce the duration of application of this instrument.
I thank the European Parliament for its cooperation on this sensitive issue. The Commission stands ready to work closely with Parliament in order to have this proposal adopted and show the EU's determination to act responsibly towards countries in need.
Mr President, I believe that it is an appropriate time for us to discuss this report from Mr Moreira. Why? The reason is because we are currently awaiting a decision on the waiver requested by the European Union from the World Trade Organisation on the topic actually being discussed.
My personal view is that it is important, in this context, for us to convey a clear message to the European Union's other trade partners. The Union must continue to be determined to supplement the emergency humanitarian aid which it generously granted to Pakistan during an initial phase with trade measures aimed at bringing about the Pakistani economy's sustainable recovery. Diplomatic consultations with the World Trade Organisation definitely require time because the concerns of the Union's trade partners must be taken into account. The outcome of these consultations is currently uncertain. However, as the recent events remind us, it is clear that we need a stable, prosperous Pakistan, which will not go down the slippery slope of extremism and will be able to act as a partner in the anti-terror effort.
As rapporteur for the opinion of the Committee on Foreign Affairs, I would like to thank my fellow Members in the Committee on International Trade for adopting the main points which we developed in our opinion. I want to highlight two of these points here. The first one, which is perhaps the most important for the Committee on Foreign Affairs and was also mentioned by the Commissioner, is the requirement not to decouple human rights conditionality, including respect for the basic standards of the right to work, from granting trade preferences. I believe that we have a difference of opinion on this point. As human rights are a key aspect of the agreement binding the EU and Pakistan, the autonomous trade preferences proposed must be dependent upon respect for human rights in this country. On the other hand, a prior full assessment of the impact of the measures proposed has not been conducted by the Commission. I think that it would have had a major impact, in particular, on Pakistan's population and this country's budget resources.
Mr President, ladies and gentlemen, almost nine months after the disastrous floods, the situation in Pakistan is still bad and the people of Pakistan need our help. It was therefore right and proper for the European Union to take action and to very quickly put together a multi-million euro aid package, and it is important that this aid actually reaches the local community.
Right from the start, I was not particularly happy about the Commission's proposal, under pressure from the Council, to use foreign trade instruments of all things in order to provide short-term aid for Pakistan. I brought this up several times in committee and asked in particular for the person responsible for foreign policy in the European Union, namely our High Representative, to also come to the committee or to Parliament in order to explain why foreign trade should have to be used to pay for this, to present to us in detail the overall strategy of the European Commission and put this in a common context and, in so doing, perhaps convince us that it really does make sense - I will say this again - to allow foreign trade to make a short-term contribution in this regard.
I am very grateful that Mr David and others have succeeded in putting together a package that received the support of a broad majority in committee. In this regard, I would particularly like to emphasise the time limitation that we would like to see. This is the only solution that enables us to avoid the misdirection of funds.
However, what is the situation in Pakistan at the moment? Although Bin Laden is out of the equation, the question that has arisen in recent days as to the extent to which representatives of the Pakistani Government were aware of who was hiding in their country remains. Many fellow Members, including some in my group, are not happy about this. Moreover, we do not yet know how the other countries within the WTO will act and whether they will ultimately give their consent. It would therefore be good, when we vote on the amendments tomorrow, if we do not carry out a final vote, but rather refer the matter back to committee so that we can see what comes out of the WTO talks and whether it does actually make sense for us ultimately to give our consent to this package.
Mr President, Commissioner, ladies and gentlemen, quite honestly, we do not understand why the majority of the Committee on International Trade were so adamant in wanting to put this matter forward for debate, only to then ask for it to be referred back to committee, a request that we reject. Both decisions are wrong; however, because of the time constraints, among other reasons, I intend to focus solely on the issue of merit, but only after voicing my full support for Mr Moreira's speech.
In this complicated world in which natural and man-made disasters are occurring all the time and in large numbers, we would be setting a dangerous precedent if we were to turn every humanitarian emergency into a review of trade policy. That is a slippery slope that could result in serious imbalances and, hence, unfair treatment of the poorest countries. Yet it is only through balanced, permanent and objective rules that those countries can reap the benefits of trade policy, which must not replace development cooperation.
We know that any aid earmarked for Pakistan would not be used to help the people hit by the floods almost a year ago. We know with just as much certainty that it will be the European textile sector that mainly, if not exclusively, pays the price for this humanitarian aid. We cannot accept this unfair departure from trade policy rules because we are aware of the need to consider other factors, too, in our discussions.
We all know that, as well as showing solidarity with Pakistan's flood-hit populations, another fundamental reason for granting aid lies in the decision to support Pakistan's counterterrorism efforts. The grey areas that have emerged in recent days between the Pakistani authorities and al-Qaeda, and the Bin Laden affair itself, show how unreliable that country is. I believe that we must focus attention on this, just as we must focus attention on the major human rights issues that have emerged lately.
Mr President, Commissioner, ladies and gentlemen, there is something wrong about holding a debate in May 2011 on a natural disaster that occurred in summer 2010, a disaster that left 12 million people homeless and destroyed 20% of the country concerned.
I do not support the socialist position, which was expressed by Mr Susta just now. It is partly due to this hesitation that we are still racking our brains trying to work out which instruments we can adopt in order to actively help Pakistan, and on top of our frustration at not having achieved that yet, we are also conscious that we need a trade policy approach that is more mature in political and humanitarian terms: trade policy must become one of the instruments for helping populations in difficulty.
I admit that the Commission has acted swiftly and effectively by proposing a package of measures, which obviously needed to be discussed and rebalanced so that they did not penalise a European sector that has already been tested by the crisis. It is thanks to the work done by the Committee on International Trade, including that contained in certain amendments - among which the Group of the Alliance of Liberals and Democrats for Europe supports Amendment 37 - that businesses, too, can request application of the safeguard clause. However, it seems that these are bad times for Pakistan and that too many people are failing to face up to their responsibilities.
We are asking India to change its attitude and to soften its 'no' stance at the World Trade Organisation (WTO) as a tangible sign of good-neighbourly relations. True, relations are difficult between those two countries, since there was also the Mumbai attack and Pakistan's poor cooperation in identifying and capturing the perpetrators of the attack. Yet that affair could be something that breaks the bad habits of a bad relationship between neighbours.
We are also asking the Pakistani authorities for something, namely, to be more determined to consider this issue from a bilateral point of view in their relations with India. Bilateral meetings have recently taken place, though little has come of them, perhaps due to a pride issue on the Pakistanis' part. It is clear that cricket diplomacy, emphasised by Pakistan's Members of Parliament, whom we met just two weeks ago, has so far failed to produce meaningful results.
Lastly, it is the WTO, above all, that we are asking - as we did in Geneva during the recent Interparliamentary Assembly - quickly to adopt mechanisms that will enable international trade rules to respond swiftly and flexibly to emergencies in a country hit by unforeseen disasters. This tariff reduction affair may end up achieving nothing, or it could open a new era in trade relations.
on behalf of the ECR Group. - Mr President, this was the worst natural disaster ever to hit Pakistan. We, I am proud to say, reacted fast. Commissioner Georgieva was on the scene, and, when I met with Prime Minister Syed Yousaf Raza Gillani, I was certainly able to discuss the EU's response with him.
One thing was absolutely clear. We needed to think outside the box. We needed to come up with a new solution to provide help. Not only aid but trade was the answer, as a short-term measure to assist.
I am pleased that the committee has approved the report, after much deliberation, and I know, through colleagues from right across the committee, the painstaking work that was done to try and come forward with something that was acceptable. But I am afraid some of the amendments to which the Commission has already made reference take away from the spirit of our initial intentions and the initial way in which we reacted.
At WTO level, objections have been registered to our EU proposal. On the one hand, India says that this should not be a part of the EU-India FTA. I agree. There should not be a link. That is the right approach. But at the same time, it is asking for relaxation in trade directly from Pakistan. There is a contradiction in its approach. I ask them to reconsider.
I believe this House should reaffirm the Commission position. We have the guarantee of annual impact assessments.
I hear what colleagues say about their security concerns, but I stand here as somebody who narrowly survived the Mumbai attacks and I say to those colleagues: this is not the time to turn your back on Pakistan. The credibility of the EU is at stake. Give the Commission proposal your support.
on behalf of the Verts/ALE Group. - Mr President, I, like many others in this House, share the concern for, and the sympathy with, the people affected by the terrible floods in Pakistan. I did so at the time and I do now. However, when I look at how the political will has been lacking, how the corporate interests have interfered and how the WTO has procrastinated, what I see before us are recommendations that dilute the original proposals put forward at such short notice by the Commission.
Mention has already been made of the short timescale for the trade preference relaxation, reduced from three years to one year: Pakistan is prevented from maintaining or increasing duties or charges within that time. Moreover, it is proposed to seek not only an annual report on a one-year programme but also quarterly reports on the application and implementation of the measures. This adds up to a huge bureaucracy being created, only to come to an end within one year.
So I have a great deal of sympathy with the proposal, which is Amendment 43, to send this back to the committee so that we can come up with something which will actually deliver the help we want to give to Pakistan. Finally, I think this really does point to the acute need to look at how the WTO works and to transform it into a properly democratic body whose proceedings are transparent and whose members are accountable.
Mr President, Commissioner, ladies and gentlemen, it is now almost a year since the people of Pakistan suffered devastating floods. We all have very close ties with the people of this stricken country.
What is scandalous, however, is the fact that the negotiations in the WTO are still dragging on, and that alone makes it clear that this form of trade facilitation is not suitable to be used as an emergency aid measure. My group has repeatedly called on the Commission to put forward a plan B in order to be able to help the people of Pakistan quickly and permanently to rebuild their country. No alternative solution has been presented, however. Perhaps the Commission simply lacks ideas or is unable to act because it feels obstructed by resistance in the European Council, which it is only too familiar with. Otherwise, it would seem as if the difficult negotiations in the WTO are being used as an excuse for the lack of action.
You knew as well as we did that these negotiations would be difficult before they even started and you probably also already knew this when some of the foreign ministers from Germany and other Member States sent you on this mission. After all, the facilitation of trade in the area of textiles, leather and ethanol that you now want to offer to Pakistan would undermine the GSP+ (Generalised System of Preferences+) status that countries like Bangladesh have attained, and indeed, in contrast to Pakistan, they have attained it through ratification of important UN and ILO conventions for the rights of workers and environmental protection. It is precisely this status advantage that enables Bangladesh to import primary products from Pakistan, to process them and then export them to Europe. It is no wonder that this country is now putting up resistance.
However, we cannot in all honesty expect approval for our desire to help Pakistan at the expense of one of the poorest countries in the world. By doing so, we will ultimately damage ourselves, too, and indeed we will be doing this on the eve of the presentation of the new Commission draft on the revision of our system of trade preferences.
My solution to this problem is therefore as follows: place the focus on direct aid for the reconstruction following the floods and take immediate action instead of losing in the negotiations in Geneva. After all, with every day that we fail to provide aid, we as Europeans are losing the trust of Pakistan in particular and we will ultimately pay a high political price for this.
Mr President, ladies and gentlemen, I consider this report to be completely unacceptable. I am aware of the tragic floods that struck Pakistan last year and I think it is right to help that country. I understand that the European Union has already made around EUR 500 million available, which I do not consider to be a trifling sum.
These new concessions are absurd, since they are concentrated in a sector - textiles - which is a dominant sector in Pakistan but which in Europe, on the other hand, has been destroyed precisely as a result of unfair competition from Asian countries. Do we want to deliver the final blow to the European textiles sector? That is certainly not what the Lega Nord want, nor do we intend to accept it.
The issue of whether to grant these waivers, should Parliament approve them, will subsequently have to be examined by the World Trade Organisation. It appears that some states - including the aforementioned India, Pakistan's long-time enemy - are willing to give their consent, not free of charge, of course, but in exchange for similar favourable conditions being granted by the European Union, which is inclined to welcome such requests.
I have the impression that EU trade policy is dictated by the worst possible kind of self-destructive behaviour, and I therefore hope that this measure will be rejected outright.
(DE) Mr President, in north-west Pakistan, what had not already been destroyed in some regions by war and terrorism was swept away by the floods in 2010. In addition to the commitment of EUR 415 million in emergency aid, the EU now wants to lift duties on a number of products. Pakistan will now soon attain the long-wished for status of a developing country with special tariff preferences.
However, the EU should not be under any illusions that granting trade preferences could put an end to the advance of fundamental Islamists and terrorists in the nuclear state of Pakistan. The United States has failed to do this despite billions being provided in military aid. The West has therefore paid dearly for the loyalty of a small and, moreover, diminishing part of the political leadership in Pakistan.
The elimination of Bin Laden by the United States has also raised a number of difficult questions. Even if Pakistan was aware of the whereabouts of the al-Qaeda leader, who was the subject of an international arrest warrant, and therefore would have been called on to extradite him, it does not change the fact that the targeted killing was a violation of Pakistan's sovereignty. The West must not throw its own principles, such as the rule of law, overboard. Terrorists, dictators and mass murderers must be brought before a court and not eliminated by means of targeted killings.
(PT) Mr President, firstly, I should like, in particular, to congratulate our colleague from the Group of the European People's Party (Christian Democrats), Mr David, on his work. I am representing him here today because it is absolutely impossible for him to be present in the Chamber. I also want to say that we have always considered support for flood victims in Pakistan an ethical and moral imperative. For this reason, we have strongly supported all the traditional humanitarian aid measures that have been taken. We really believe work towards helping stabilise the situation of so many millions of affected people must continue.
What we cannot accept is that European Union trade policy should now be considered a suitable and appropriate instrument for humanitarian aid. The truth is that this will have two harmful consequences: one within the European Union, especially for the southern countries, and for their textile and clothing industries, which are now seriously weakened because of an economic, social and financial crisis unparalleled since they joined the Union; and, secondly, at international level, during World Trade Organisation (WTO) negotiations, where this opening of the largest trade bloc in the world - the European Union - to these potential exports from Pakistan could completely unbalance the negotiations. It is not by chance that they are at the impasse they have reached.
Faced with a situation like this, therefore, it is only natural that we have to say, regarding the history of the eight months of difficult negotiations - in which we have taken part and offered the most constructive proposals - on this regulation, that the only position we will now be able to take is, unfortunately, in support of the amendment that, ultimately, envisages the end of this proposal for a regulation as we know it. We have to do so now, not because of a lack of solidarity with Pakistan, but because we believe humanitarian aid should be given in the proper place and in the proper way.
(ES) Mr President, Commissioner, dealing with this European Parliament report has been complicated, mainly because it has involved measures requiring approval from the World Trade Organisation (WTO), so the preliminary draft that the Commission sent to Parliament is different to that sent to Geneva.
We think it is necessary to help Pakistan. We believe that, exceptionally, trade preferences can be conceded, provided that they take into account the sensitivity of European industry and, in particular, of the textile industry, which is suffering badly from the consequences of the crisis in regions like the Community of Valencia in Spain.
However, this report has enabled us to verify that measures that can be taken within the framework of international trade probably cannot be dealt with as urgently as these acts require, so we should learn for the future.
Let us help Pakistan, yes; not, however, with the Commission's original proposal, as it does not take into account the effects on European industry as regards implementation deadlines for sensitive products, and would even delay the implementation of these measures because it is not the same as the text awaiting WTO approval: we would miss the deadline.
We therefore consider it unacceptable to keep this proposal and we think that we will have to vote against it.
(PT) Mr President, Commissioner, with this proposal for a regulation, we are once again faced with a clear and lamentable exercise in Commission hypocrisy. An exercise in hypocrisy which consists of bringing into the sphere of humanitarian aid things whose place is strictly in the sphere of the commercial interests of a few; of business, pure and simple. An exercise in hypocrisy which is using the natural disaster that has befallen Pakistan to bring the longstanding plans of a few big companies in the European Union's powers to life.
Today, the justification is humanitarian aid to Pakistan. Yesterday, it was helping in the fight against terrorism. Yesterday, like today, there is only one true intention: to obtain trade concessions that benefit, above all, the big European importers. That is how it is, however much the Committee on International Trade might want to sugar the pill with toothless safeguards which essentially do not change anything.
These trade concessions, as the report itself acknowledges, will harm the European Union's textile industry, and the countries and regions most dependent on it. This impact is severe in a sector that is already very weakened - hit hard as it was by the liberalisation of world trade - and which is concentrated in regions with high levels of unemployment, poverty and marginalisation, and with low economic diversification. However, it becomes even more serious when these regions are situated in Member States, like Portugal, faced with an extremely serious economic and social crisis, which could shortly be exacerbated by the illegitimate intervention that the International Monetary Fund (IMF) and European Union are preparing.
I remember that the Portuguese Parliament unanimously adopted a resolution against these trade concessions. There is a need for measures defending the European textiles sector and related jobs. We have seen nothing like that from the Commission.
(IT) Mr President, ladies and gentlemen, the regulation being discussed today, under the guise of solidarity, is, in reality, yet another betrayal by Europe of its citizens.
We cannot allow the EU to further damage high quality sectors such as textiles in Italy and elsewhere. We should protect them by any means possible from unfair competition from countries such as China, Turkey, India, Vietnam and Pakistan, where workers are exploited at very low cost and where there are no minimum guarantees in terms of respect for social rights. It is to those countries that many large European companies have relocated their production, at the expense of jobs in Europe.
Moreover, why it was not even possible to wait for the World Trade Organisation's verdict on this regulation is beyond me. In the meantime, however, Europe has basically shown that it will go to any lengths to harm the interests of its citizens and its high quality industries, now and in the future. I sincerely hope that the regulation will be rejected during the vote.
(EL) Mr President, obviously, I, too, support the provision of humanitarian aid by the European Union as and where possible. I understand the Commission's reasoning in terms of providing aid in the form of unilateral trade concessions in favour of Pakistan. However, I do not agree with the Commission's proposals calling for two industrial sectors in the Union, namely the textile and bioethanol industries, to shoulder most of the burden.
I would point out that the European textile industry has been under immense pressure over recent years as a result of the liberalisation of trade within the World Trade Organisation.
I served four terms as a member of parliament for a region, one area of which, namely Naoussa, has one of the highest unemployment rates in the whole of Europe, as a result of the impact of globalisation of the textile industry. As far as bioethanol is concerned, I would stress that important investments have been made in the EU in this new industry. We must not overlook the fact that these are two industries in which Pakistan would appear to be particularly competitive. Furthermore, the said concessions have no conditionality clause attached, as would apply if Pakistan were granted GSP+ status. Finally, I should like to ask if the said concessions will benefit the flood-stricken inhabitants of Pakistan. I doubt it. In order to moderate the virtuous intentions here, my counter-proposal is that concessions should be made on other industrial products. Why specifically on textiles? We would be equally useful to the flood victims in Pakistan. In any event, the duration and range of concessions should be limited and provision should be made for safeguards, as proposed in the amendments tabled by the Group of the European People's Party (Christian Democrats).
(DE) Mr President, Commissioner, we all firmly believe that we must help the people in Pakistan, but the instrument that you are proposing, Commissioner, is the wrong one, for three reasons.
The first is that there is absolutely no proof that trade facilitation will benefit the people affected by the floods. On the contrary, we can even see that the textile industry in Pakistan is based in other regions and, in recent years, has even experienced growth. Thus, this sector is not really affected at all. How we intend to help the people affected by the floods by means of trade facilitation is beyond me.
Secondly, I cannot understand how we can now grant these facilitations to a country that plainly does not meet the GSP+ conditions in terms of social and environmental standards and send a signal to other countries, like Bangladesh, which do meet these conditions, that essentially tells them that their efforts are not wanted and it is also possible to achieve this status by other means.
My third argument, Commissioner, is that this is not an approach based on solidarity, because the burden in Europe is borne in a one-sided manner by certain sectors and certain countries only. If we want to do something, then we should do so in a spirit of solidarity with all countries and with the involvement of everyone, and that means we need direct aid for the flood victims. That would be the right approach to take.
(PL) Mr President, expressions of sympathy are due to all the victims of this terrible catastrophe and this is why it is right that the European Union has immediately rushed to provide humanitarian aid. The future of Pakistan is a key issue for the world and for Europe. This is an important country in the context of the fight against terrorism, and it is also a country which is a significant source of immigration to the European Union.
Unfortunately, until now, the European Union has had no concept for a policy on Pakistan. The proposal for EU trade preferences has no specific aim. The Commission was not able to justify implementation of the proposal, and neither could the Committee on International Trade during its meeting. The proposal does not help those affected by the flood, nor does it have any significant influence on the country's development. The European Union has two significant and very important interests in its relations with Pakistan: firstly, the fight against terrorism; secondly, the economic development of the country, which should be based on the rule of law, as it is elsewhere. So instead of making proposals which do not achieve anything, we need to prepare a serious, wide-ranging offer of economic aid and cooperation, on a conditional basis.
If Pakistan wants to increase its cooperation with the European Union, it should show that it is cooperating in the fight against terrorism in a very real way and that it is developing its rule of law. Then, a wide-ranging aid programme would make sense; wide-ranging and not limited to one or two branches of the economy. The proposal which has been presented - and I am repeating this once again - does not solve anything, so I believe it should be rejected. I call on Mrs Ashton to present a well-thought through, conditional concept for cooperation with Pakistan.
Mr President, it is now eight months since the Council proposed a sensible package of measures to help Pakistan following the devastating flooding. I regret that, eight months later, we are still debating it and not implementing it.
Let us ask why we needed this package. There is a difference between aid and what is contained in this trade package. Aid, of course, is very important to Pakistan, but the idea of this trade package was to provide an incentive to entrepreneurs to start rebuilding factories and reinvesting in the textile and other industries that were literally swept away by the flooding. It is not true to say that the textile industry was not impacted by the flooding. It is true that the centre of much of the textile industry is elsewhere than the flooded area but a lot of the support packages for the textile industry were in flooded areas, as was a lot of the textile industry.
This would have given an incentive to rebuild the textile industry by demonstrating there was a market for their products. Unfortunately, our response has been very curmudgeonly. I can certainly support the idea of having a safeguard clause, but it would be better to do nothing at all than to do this for only one year. One year will not give the space for the investment that is necessary.
I also regret that India has been less than supportive in the WTO but I hope, as Mr Rinaldi mentioned, that the so-called cricket diplomacy is going to lead to a solution and that India will recognise that, both on humanitarian grounds and in the interests of security, it is important to help Pakistan create jobs and investment in the future.
(SK) Mr President, Commissioner, I see that this theme has divided the House. Nevertheless, and contrary to the view held by my fellow Members, I support what the Council has presented.
As a member of the Committee on Development, it is precisely this aspect that I would like to emphasise. Although urgent humanitarian aid in the form of funding is essential in response to disasters such as those in Pakistan, more needs to be done. The most effective way we can promote development is to enable people to help themselves. I therefore welcome the abolition of customs barriers - no matter how temporary - and I am confident that this transitional period will allow us to evaluate the process proposed by the Commission. If this process and approach works, I would perhaps then revise the definition of the European Union's development assistance. If anything, it is not Pakistan, but China that poses the biggest threat to Europe's textile market.
(RO) Mr President, as some of our fellow Members have said, you have noticed the argument that granting special trade preferences to Pakistan would not be an appropriate solution for helping the flood victims, as they do not regard trade as a suitable means of response in such emergencies. I agree that granting trade preferences may not help directly the people who have suffered as a result of flooding. However, by implementing measures to supplement humanitarian aid, we can contribute to Pakistan's economic recovery. Indeed, international trade and humanitarian aid are not two diametrically opposed activities. In practical terms, there is a degree of complementarity between all European Union policies. In fact, when we offer developing countries trade preferences, we do not take this action purely for pragmatic, commercial reasons, but to show our solidarity with these states.
Mr President, the images of last summer's flooding in Pakistan were indeed shocking, and the European Union rightly sought to implement aid measures to assist the millions of Pakistanis whose lives were devastated by this terrible disaster.
Humanitarian aid should be disbursed without political strings. However, emergency trade preferences are a politically controversial measure, both in the context of Pakistan and the region. The presence of Osama Bin Laden in Pakistan has now once again exposed Pakistan's ambivalent approach towards fighting terrorism.
So, speaking personally, I am concerned that these emergency trade preferences will appear to reward the Pakistani Government for its lack of action in this respect. I am also worried that secular, democratic Bangladesh, also a country prone to flooding, will suffer as a consequence in terms of unfair competition, and it, too, is heavily dependent on textiles.
This is a well-meaning measure and, of course, I fully accept that, but it is one we need to consider extremely carefully, given all the things that I have outlined in my brief speech.
(DE) Mr President, Commissioner, this draft is an attack on the European textile industry, there is no question about that. However, allow me also to bring in a humanitarian aspect. Extensive duty exemptions must be linked to an absolute obligation to respect human rights. In this regard, I am thinking of Christian minorities and women's rights. The blasphemy law in Pakistan is particularly worrying: anyone who insults Mohammed is sentenced to death. Fundamentalism is widespread in Pakistan across all levels of society and can even be detected among students at the renowned International Islamic University.
You clearly do not believe the argument yourself that trade preferences can be used to promote prosperity and combat radicalism. The EU cannot simply grant trade preferences where this ignores or fails to require compliance with important matters of basic law.
Mr President, I speak as Chair of the delegation which covers Pakistan, and I must say that some real crocodile tears have been shed here tonight by people expressing views which are about 180 degrees away from those they normally express.
When we have discussed this issue here in the past, we have been assured by the Commission that the items in question have been carefully assessed to ensure they do not clash with EU exports. Has this changed? We have been asked: why textiles from Pakistan? The answer is: because textiles are a major export for them. You cannot expect them to conjure up something within a few months.
We, too, had our doubts about the potential effect of this measure in the flood-stricken areas. We raised this matter when we were in Pakistan, and we heard directly from Members of Parliament there that the measure would be of benefit to industry in their constituencies, so I really think that we should consider the message we send if we do not support this measure.
Member of the Commission. - Mr President, first of all, I would like to apologise for not being present at the beginning of the debate, but I was only just arriving from Brussels by plane and you were - how shall I put it? - in advance of the schedule, which is very laudable, but which resulted in my being a little bit late.
I have taken notice of all the speeches that have been made on this report. I would simply like to stress a couple of points. First, we are not discussing an FTA. It seems to me that a lot of speeches start from the assumption that this is a kind of FTA with all the elements that go with it. For example, the problem of social conditionality, of sustainability as we call it, should not be considered here because this is very clearly a measure that is limited in time.
Secondly, we are not discussing the GSP either. We will do that in the near future and then there will be the discussion as to which countries can be included and which not.
No, this is a proposal that the European Commission has made with respect to the massive flooding in Pakistan, time-bound for two years, with the possibility of its being continued for another year.
Let me also say that the amendment to limit it to one year, honestly speaking, to my mind does not make much sense: it would be better for you simply to vote against it.
Why have we not yet come to a conclusion, and why is this argument being used now, when about a year has already elapsed since the flooding took place? It is simply because we have just introduced this request for a waiver with the WTO, but within the WTO we face serious problems with the neighbours of Pakistan. I do not think I have to name them. We tried to find a solution. I think we were moving in the right direction and we will have to see in the coming weeks what the impact may possibly be of what has recently been happening in Pakistan.
But there we are in the hands of the WTO as to whether or not we get a waiver, and this waiver can only be obtained by unanimity, so we cannot force this within the WTO. We can only try to do our best to get it through.
I would also like to say that I am not talking, as one of the previous speakers has done, about crocodile tears and hypocrisy and so on. That is not up to me to say, but let us say in a very neutral way that what has been said tonight is not necessarily consistent with what has been said in the past. It is not because time has elapsed and that we have not yet got a waiver that the argument as such has changed.
Since the beginning, there has been a discussion as to whether or not this was directly in favour of the people struck by the flooding. It is partially, yes. Since the beginning, it has been said that there should also be humanitarian aid. There has been humanitarian aid up to EUR 480 million so the arguments have not changed and I really do not see the merit in us now, all of a sudden, switching to another direction.
We have taken notice of the problems that can arise with the European textile industry, and with the ethanol industry. There is a safeguard clause proposed that is, I think, sufficient to counter possible problems that might arise, so this is fairly clear and you are either in favour of it or against it. The Commission is in favour of it and I think that, both from the point of view of the economic development of Pakistan and from the point of view of the security issues that are certainly linked with Pakistan, it would be a major mistake on the part of the European Parliament not to take up this responsibility and vote this down.
Mr President, I would like to welcome Commissioner De Gucht, albeit a little late, which we understand, but I think that there is still time to deliver the committee's final position.
As the accidental rapporteur of this report and, once more, against my will, please allow me just two observations. The first is that this debate has demonstrated as much division on this issue as in the Committee on International Trade itself or even more, and the second is that the merits of the proposals adopted by the Committee on International Trade, some of which the European Commission considers inconclusive ... the plenary sitting tomorrow will decide on the merits of these proposals and the Commission's objections.
Allow me just two final observations. There are two things of which Parliament and the Committee on International Trade cannot be accused. Firstly, of having tried to block this issue, despite it being dependent on a World Trade Organisation (WTO) waiver and, in truth, of voting on an issue that can be rendered toothless by a lack of that waiver. In fact, the Committee on International Trade decided to go ahead despite this.
Secondly, we took into account all the Commission's last-minute amendments, because the Commission - which is the only body and institution that can initiate legislation - submitted its proposal, but the terms of the waiver request submitted to the WTO are not the same as the proposal that the Commission tabled before Parliament. Moreover, then came the Council's compromise, which was also different from the Commission's initial proposal.
The Committee on International Trade did not question any of these things as an obstacle to taking the debate into their own hands and voting on this issue, and took on board all these late changes from both the Commission and the Council.
The debate is closed.
The vote will take place on Wednesday, 10 May 2011.
Written statements (Rule 149)
Questions regarding Pakistan are never entirely free of controversy, even those regarding aid following a natural disaster. In the case of autonomous trade preferences for Pakistan, it is important to introduce a safeguard clause in case of interruptions to trade resulting from the abolition of tariffs. We should also take into account our trading interests and care for them in the long term by establishing their optimal period of validity and the conditions which must be fulfilled by Pakistan. The flood which affected Pakistan so catastrophically in the summer of 2010 had a disastrous effect on the country's economy. The EU wants to help Pakistan by contributing to the economic redevelopment of the country. In view of the fact that Pakistan is unusually important to the security of the EU due to its geo-strategic position, we should do everything we can to stabilise the situation there. In this way, we will prevent the radicalisation of opinion in Pakistan. A more stable economy always brings with it a more democratic society and a retreat from anti-democratic, radical social movements. Our decision will send an unambiguous signal to Pakistan that we want to help and that we would like Pakistan to become a stable and rich country, which will prevent opinion becoming radicalised there. I believe that this Pakistan, as our ally, would also help to solve the deadlocked situation in Afghanistan.
I support the principle of helping Pakistan boost its economy following the floods in July 2010. However, I feel that the proposal made by the Commission is inappropriate for several reasons. Firstly, it is not a particularly quick solution: almost a year after the disaster, we have no positive sign of the waiver that the Union must obtain from the WTO before its proposal can enter into force, we have not finished our work as legislators, and we have still to hold negotiations in the Council. Secondly, no impact assessment has been carried out, and we do not know what effect these measures will have either on the Pakistani economy or on the European economy (in particular, the textile and ethanol sectors, which are specifically targeted by the proposal). Nor do we know how Pakistan will redistribute the income from exports covered by these measures so that they genuinely benefit the regions affected by the floods. Lastly, it should be noted that the proposed measures place no human rights obligations on Pakistan. This goes against all the positions recently adopted and must remain the exception.